EXHIBIT 10.1

 

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (November 21, 2011 Restatement)

 

As Amended and Restated

 

November 21, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

Definitions

2

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

9

 

 

 

2.1

Selection by Committee

 

2.3

Enrollment and Eligibility Requirements; Commencement of Participation

 

2.3

Termination of Participation and/or Deferrals

 

 

 

 

ARTICLE 3

Deferral Commitments/Discretionary Contribution Amounts/Safe Harbor Matching
Amounts/Vesting/Crediting/Taxes

10

 

 

 

3.1

Minimum Deferrals

 

3.2

Maximum Deferral

 

3.3

Election to Defer; Effect of Election Form

 

3.4

Withholding and Crediting of Annual Deferral Amounts

 

3.5

Annual Discretionary Contribution Amount

 

3.6

Annual Safe Harbor Matching Amount

 

3.7

Vesting

 

3.8

Crediting/Debiting of Account Balances

 

3.9

FICA and Other Taxes

 

 

 

 

ARTICLE 4

Deduction Limitation

16

 

 

 

4.1

Deduction Limitation on Benefit Payments

 

 

 

 

ARTICLE 5

In-Service Distribution; Unforeseeable Financial Emergencies; Withdrawal
Election

16

 

 

 

5.1

In-Service Distribution

 

5.2

Other Benefits Take Precedence Over In-Service Distributions

 

5.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

 

 

 

 

ARTICLE 6

Change In Control Benefit

18

 

 

 

6.1

Change in Control Benefit

 

6.2

Payment of Change in Control Benefit

 

 

 

 

ARTICLE 7

Retirement Benefit

18

 

 

 

7.1

Retirement Benefit

 

7.2

Payment of Retirement Benefit

 

 

 

 

ARTICLE 8

Termination Benefit

20

 

 

 

8.1

Termination Benefit

 

8.2

Payment of Termination Benefit

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 9

Disability Waiver and Benefit

21

 

 

 

9.1

Disability Waiver

 

9.2

Continued Eligibility; Disability Benefit

 

 

 

 

ARTICLE 10

Survivor Benefit

22

 

 

 

10.1

Survivor Benefit

 

10.2

Payment of Survivor Benefit

 

 

 

 

ARTICLE 11

Forfeiture of Benefits

23

 

 

 

11.1

Forfeiture of Benefits

 

 

 

 

ARTICLE 12

Beneficiary Designation

23

 

 

 

12.1

Right to Designate

 

12.2

Failure of Designation

 

12.3

Disclaimers by Beneficiaries

 

12.4

Definitions

 

12.5

Special Rules

 

12.6

No Spousal Rights

 

12.7

Death Prior to Full Distribution

 

12.8

Discharge of Obligations

 

 

 

 

ARTICLE 13

Leave of Absence

26

 

 

 

13.1

Paid Leave of Absence

 

13.2

Unpaid Leave of Absence

 

 

 

 

ARTICLE 14

Termination, Amendment or Modification

26

 

 

 

14.1

Termination

 

14.2

Amendment

 

14.3

Plan Agreement

 

14.4

Effect of Payment

 

 

 

 

ARTICLE 15

Administration

27

 

 

 

15.1

Committee Duties

 

15.3

Agents

 

15.4

Binding Effect of Decisions

 

15.5

Indemnity of Committee

 

15.6

Employer Information

 

 

 

 

ARTICLE 16

Other Benefits and Agreements

28

 

 

 

16.1

Coordination with Other Benefits

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 17

Claims Procedures

28

 

 

 

17.1

Presentation of Claim

 

17.2

Notification of Decision

 

17.3

Review of a Denied Claim

 

17.4

Decision on Review

 

17.5

Legal Action

 

 

 

 

ARTICLE 18

Trust

30

 

 

 

18.1

Establishment of the Trust

 

18.2

Interrelationship of the Plan and the Trust

 

18.3

Distributions From the Trust

 

 

 

 

ARTICLE 19

Miscellaneous

30

 

 

 

19.1

Status of Plan

 

19.2

Unsecured General Creditor

 

19.3

Employer’s Liability

 

19.4

Nonassignability

 

19.5

Not a Contract of Employment

 

19.6

Furnishing Information

 

19.7

Terms

 

19.8

Captions

 

19.9

Governing Law

 

19.10

Notice

 

19.11

Successors

 

19.12

Spouse’s Interest

 

19.13

Validity

 

19.14

Incompetent

 

19.15

Court Order

 

19.16

Insurance

 

 

iii

--------------------------------------------------------------------------------


 

HORMEL FOODS CORPORATION
EXECUTIVE DEFERRED INCOME PLAN II
(November 21, 2011 Restatement)

 

Amended and Restated Effective November 21, 2011

 

History and Purpose

 

HORMEL FOODS CORPORATION, a Delaware corporation (hereinafter, the “Company”),
previously established a nonqualified, unfunded deferred compensation plan (the
“Plan”) which was first effective November 1, 1992.  The Plan was amended and
restated in its entirety effective November 1, 2002 (the “2002 Restatement”). 
The Plan was again amended and restated effective January 1, 2005 to comply with
Section 409A of the Code.  The 2005 Restatement applied solely to deferred
compensation subject to Section 409A of the Code (i.e., deferred compensation
credited under the Plan which related all or in part to services performed on or
after January 1, 2005.  Deferred compensation credited under the Plan which
relates entirely to services performed on or before December 31, 2004 is
“grandfathered” from application of Section 409A of the Code and continues to be
governed by the rules of payment under the 2002 restatement, which are
incorporated into Appendix A to this Plan Statement.  All pre-409A payment
elections made by the Participant with respect to the Participant’s entire
grandfathered Account Balance shall continue in effect unless modified by the
Participant, in accordance with the rules of payment under Appendix A.  The Plan
was subsequently restated effective January 1, 2008 to: (i) allow Participants
to make separate payment elections with respect to each type of voluntary
elective deferral (i.e., Annual Deferral Amount) made with respect a Deferral
Period ending on or after January 1, 2008 (whereas previously Participants made
one payment election, upon commencement of participation, applicable to their
entire Account Balance); (ii) permanently discontinue Profit Sharing Amounts
with respect to fiscal years ending on or after October 27, 2007; and
(iii) provide for a non-elective time and form of payment for all Annual
Discretionary Contribution Amounts credit for Plan Years beginning on or after
January 1, 2008 (except with respect to a Change in Control Benefit).  With
respect to Annual Deferral Amounts made with respect to 2005 through 2007
Deferral Periods, the payment elections made by the Participant with respect to
the Participant’s entire 2005-2007 Account Balance shall continue in effect, and
the terms of payment shall be governed by Appendix A.

 

The Plan was again amended and restated, effective January 1, 2008, to allow
Participants, during a limited period ending December 31, 2008, an opportunity
to change the form of payment with respect to Retirement Benefit and Survivor
Benefit elections for all amounts credited to the Plan that are subject to
Section 409A of the Code (i.e., generally, amounts deferred or contributed into
the Plan on or after January 1, 2005) in accordance with special transition
rules issued by the IRS and the U.S. Department of Treasury in connection with
the implementation of Section 409A of the Code.  The Plan was amended and
restated again, effective January 1, 2011, to allow recipients of CPS Sales
Incentive payments and Annual Incentive Program Payments to defer up to one
hundred percent of such payments.

 

The Plan is hereby amended and restated again to provide for an “excess” safe
harbor matching contribution credit for Participants whose safe harbor matching
contributions under the Hormel Foods Corporation Tax Deferred Investment Plan A
are limited by operation of Section 401(a)(17) of the Code for plan years
beginning on or after October 31, 2016.

 

1

--------------------------------------------------------------------------------


 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Hormel Foods
Corporation and its Affiliates and/or subsidiaries, if any, that sponsor this
Plan.  This Plan shall be administered and construed so that it is unfunded for
tax purposes and for purposes of Title I of ERISA.

 

ARTICLE 1
Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1           “Account Balance” shall mean, with respect to a Participant, a
credit on the records of the Employer equal to the sum of (i) the sum of all of
a Participant’s Annual Deferral Account balances, (ii) the Discretionary
Contribution Account balance, (iii) the Profit Sharing Account balance, (iv) the
Restricted Stock Account balance, and (v) the Stock Option Gain Account
balance.  The Account Balance, and each other specified account balance, shall
be a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

 

1.2           “Affiliate” shall mean a business entity which is affiliated in
ownership with the Principal Sponsor or an Employer and is recognized as an
Affiliate by the Principal Sponsor for the purposes of this Plan.

 

1.3           “Annual Deferral Account” shall mean with respect to a
Participant, an entry on the records of the Employer equal to the following
amount:  (i) a Participant’s Annual Deferral Amount for any Deferral Period with
respect to Base Annual Salary, Bonus, LTIP Amounts, Operator Share Dividends,
Operator Share Bonus, Annual Incentive Program Payments, and CPS Sales
Incentive, plus (ii) amounts credited or debited to such amount pursuant to this
Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Annual Deferral Account. 
(Each separate deferral source shall have a separate Annual Deferral Account.) 
The Annual Deferral Account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

 

1.4           “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Annual Salary, Bonus, LTIP Amounts, Operator Share Dividends
or Operator Share Bonus, Annual Incentive Program Payments, and CPS Sales
Incentive that a Participant defers in accordance with Article 3 for any one
Deferral Period.  (Each separate deferral source shall constitute an Annual
Deferral Amount.)  In the event of a Participant’s Retirement, Disability (if
deferrals cease in accordance with Section 9.1), death or a Termination of
Employment prior to the end of the Deferral Period, such year’s Annual Deferral
Amount shall be the actual amount withheld prior to such event.

 

1.5           “Annual Discretionary Contribution Amount” shall mean, for any one
Plan Year, the amount determined in accordance with Section 3.5.

 

2

--------------------------------------------------------------------------------


 

1.6           “Annual Incentive Program Payments” or “AIP Payments” shall mean
the annual compensation payable to a Participant with respect to a performance
period under the Annual Incentive Program.

 

1.7           “Annual Safe Harbor Matching Amount” for any one plan year under
the Hormel Foods Corporation Tax Deferred Investment Plan A shall be the amount
determined in accordance with Section 3.6.

 

1.8           “Base Annual Salary” shall mean the annual cash compensation
relating to services performed during any calendar year, excluding operator
share dividends, AIP Payments, CPS Sales Incentive, bonuses, commissions,
overtime, fringe benefits, stock options, relocation expenses, incentive
payments, non-monetary awards, director fees and other fees, and automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income).  Base
Annual Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.

 

1.9           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 12, that are entitled to
receive benefits under this Plan upon the death of a Participant.

 

1.10         “Beneficiary Designation Form” shall mean the form established from
time to time by the Committee that a Participant completes, signs and returns to
the Committee to designate one or more Beneficiaries.

 

1.11         “Benefit Distribution Date” shall mean the date that triggers
distribution of a Participant’s Annual Deferral Account, Discretionary
Contribution Account and Safe Harbor Matching Account.  A Participant’s Benefit
Distribution Date shall be determined upon the occurrence of any one of the
following events, whichever is earliest:

 

(a)           The January 1 immediately following the date on which the
Participant Retires or experiences a Termination of Employment (except that, in
the case of a Participant who is a Specified Employee, the date that is six
months and one day immediately following the date on which the Participant
Retires or experiences a Termination of Employment, if later than such
January 1).  Notwithstanding the foregoing, in connection with the Participant’s
election to defer an Annual Deferral Amount, the Participant shall select one of
the following dates to commence payment of the Annual Deferral Account that
relates to such Annual Deferral Amount (provided, however, that in the event the
Participant changes his or her Retirement Benefit or Termination Benefit
election in accordance with Section 7.2 or Section 8.2, respectively, his or her
Benefit Distribution Date under this paragraph (a) shall be postponed in
accordance with such Section):

 

3

--------------------------------------------------------------------------------


 

(i)            The date on which the Participant Retires or experiences a
Termination of Employment (except that, in the case of a Participant who is a
Specified Employee, the date that is six months and one day immediately
following the date on which the Participant Retires or experiences a Termination
of Employment);

 

(ii)           The January 1 immediately following the date on which the
Participant Retires or experiences a Termination of Employment (except that, in
the case of a Participant who is a Specified Employee, the date that is six
months and one day immediately following the date on which the Participant
Retires or experiences a Termination of Employment, if later than such
January 1);

 

(iii)          The later of:  (1) the date designated in (i) above; or (2) the
Participant’s attainment of an age specified by the Participant (which cannot be
later than age 65); or

 

(iv)          The later of:  (1) the date designated in (ii) above; or (2) the
January 1 immediately following the Participant’s attainment of an age specified
by the Participant (which cannot be later than age 65);

 

(b)           The date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death, if the Participant
dies prior to the complete distribution of his or her vested Account Balance; or

 

(c)           The date on which the Committee determines the Participant is
Disabled.

 

If the Committee determines that a Participant may become eligible to receive an
Annual Safe Harbor Matching Amount for a forthcoming plan year (as defined under
Section 3.6), such Participant shall, prior to the beginning of such plan year,
select one of the foregoing dates to commence payment of the Safe Harbor
Matching Account that relates to such Annual Safe Harbor Matching Amount.

 

1.12         “Board” shall mean the board of directors of the Principal Sponsor.

 

1.13         “Bonus” shall mean any compensation, in addition to Base Annual
Salary, LTIP Amounts, Operator Share Dividends and Operator Share Bonus, AIP
Payments, and CPS Sales Incentive, payable to a Participant with respect to a
performance period, under any bonus and cash incentive plans, excluding stock
options.

 

1.14         “Change in Control” shall mean the occurrence of a “change in the
ownership of the Employer,” “change in effective control of the Employer,”
and/or a “change in the ownership of a substantial portion of the Employer’s
assets” as defined under Treasury Regulation § 1.409A-3(i)(5).

 

1.15         “Change in Control Benefit” shall have the meaning set forth in
Article 6.

 

1.16         “Claimant” shall have the meaning set forth in Section 17.1.

 

4

--------------------------------------------------------------------------------


 

1.17         “CPS Sales Incentive” shall mean the quarterly compensation payable
to a Participant with respect to a performance period under the CPS Sales
Incentive program.

 

1.18         “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

1.19         “Committee” shall mean the committee described in Article 15.

 

1.20         “Crediting Rate” shall mean, for each Plan Year, an interest rate
that is 120% of the applicable federal long-term rate, as determined by the
Compensation Committee of the Board, in its sole discretion, and communicated to
Participants, prior to the beginning of each Plan Year.

 

1.21         “Deduction Limitation” shall mean the limitation on a benefit that
may otherwise be distributable pursuant to the provisions of this Plan, as set
forth in Article 4.

 

1.22         “Deferral Period” shall mean

 

(a)                                  the applicable performance period with
respect to Bonus and LTIP Amounts which qualify as “performance based
compensation” in accordance with Code Section 409A and related guidance;

 

(b)                                 Hormel Foods Corporation’s fiscal year with
respect to Operator Share Bonus and AIP Payments that qualifies as “fiscal year
compensation” in accordance with Code Section 409A and related guidance; and

 

(c)                                  the Plan Year with respect to Base Annual
Salary, CPS Sales Incentive, Operator Share Dividends and any other Bonus, LTIP
Amounts and Operator Share Bonus that do not qualify as performance-based
compensation or fiscal year compensation.

 

1.23         “Disability” or “Disabled” shall mean that a Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Participant’s Employer.

 

1.24         “Disability Benefit” shall mean the benefit set forth in Article 9.

 

1.25         “Discretionary Contribution Account” shall mean (i) the sum of the
Participant’s Annual Discretionary Contribution Amounts, plus (ii) amounts
credited or debited in accordance with all the applicable crediting and debiting
provisions of this Plan that relate to the Participant’s Discretionary
Contribution Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Discretionary Contribution Account.

 

1.26         “Election Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to make an election under the Plan.

 

5

--------------------------------------------------------------------------------

 


 

1.27         “Employee” shall mean a person who is an employee of any Employer.

 

1.28         “Employer(s)” shall mean the Principal Sponsor and/or any of its
Affiliates and/or subsidiaries (now in existence or hereafter formed or
acquired) that have been selected by the Board to participate in the Plan and
have adopted the Plan as a sponsor.

 

1.29         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

 

1.30         “In-Service Distribution” shall mean the distribution set forth in
Section 5.1.

 

1.31         “Installment Method” shall mean a series of payments, payable
either monthly or annually, over the number of years selected by the
Participant.  The Participant’s Annual Deferral Account shall be payable
pursuant to a Monthly Installment Method over the number of years selected by
the Participant in accordance with this Plan.

 

1.32         “LTIP Amounts” shall mean any compensation payable to a Participant
as an Employee under any Employer’s long-term incentive plan or any other
long-term incentive arrangement designated by the Committee which is eligible
for deferral in accordance with Article 3, and includes payments made under the
Hormel Foods Corporation Long Term Incentive Plan.

 

1.33         “Monthly Installment Method” shall be a monthly installment payment
over the number of years selected by the Participant in accordance with this
Plan, calculated as follows:  (i) for the first monthly installment, the
Participant’s Annual Deferral Account shall be calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Committee in its sole discretion, and (ii) for remaining monthly
installments, the Participant’s applicable Account shall be calculated as of the
close of business on or around on the last business day of the preceding month,
as determined by the Committee in its sole discretion.  Each monthly installment
shall be calculated by multiplying this balance by a fraction, the numerator of
which is one and the denominator of which is the remaining number of monthly
payments due the Participant.  By way of example, if the Participant elects a
ten (10) year Monthly Installment Method, the first payment shall be 1/120 of
the Account calculated as described in this definition.  The following month,
the payment shall be 1/119 of the Account calculated as described in this
definition.

 

1.34         “Operator Share Bonus” shall mean any compensation payable to a
Participant during the Principal Sponsor’s fiscal year under the Hormel Foods
Corporation Operator Share Incentive Compensation Plan.

 

1.35         “Operator Share Dividends” shall mean any quarterly dividends
payable to a Participant in cash during the Principal Sponsor’s fiscal year
under the Hormel Foods Corporation Operator Share Incentive Compensation Plan.

 

1.36         “Participant” shall mean any Employee (i) who is selected to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Plan Agreement and an Election Form, (iv) whose signed Plan Agreement
and Election Form are accepted by the Committee, (v) who commences participation
in the Plan, and (vi) whose Plan Agreement has not terminated.  A

 

6

--------------------------------------------------------------------------------


 

spouse or former spouse of a Participant shall not be treated as a Participant
in the Plan or have an account balance under the Plan, even if he or she has an
interest in the Participant’s benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.

 

1.37         “Plan” shall mean the Hormel Foods Corporation Executive Deferred
Income Plan II (2011 Restatement), which shall be evidenced by this instrument
and by each Plan Agreement, as they may be amended from time to time.

 

1.38         “Plan Agreement” shall mean a written agreement, as may be amended
from time to time, which is entered into by and between an Employer and a
Participant.  Each Plan Agreement executed by a Participant and the
Participant’s Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement.  The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.39         “Plan Year” shall mean a period beginning on January 1 of each year
and continuing through December 31 of such year.

 

1.40         “Principal Sponsor” shall mean Hormel Foods Corporation, a Delaware
corporation, and any successor to all or substantially all of the Hormel Foods
Corporation’s assets or business.

 

1.41         “Prior Plan Statement” shall mean the series of documents pursuant
to which this Plan was established and operated until the adoption of this
restatement.

 

1.42         “Profit Sharing Account” shall mean (i) the sum of all of a
Participant’s Annual Profit Sharing Amounts deferred with respect to Plan Years
beginning prior to January 1, 2008 under the terms of the Prior Plan Statement,
plus (ii) amounts credited in accordance with all the applicable crediting and
debiting provisions of this Plan that relate to the Participant’s Profit Sharing
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Profit
Sharing Account.  Effective for Plan Years beginning on or after January 1,
2008, Annual Profit Sharing Amounts shall no longer be made to the Plan.

 

1.43         “Restricted Stock Account” shall mean the shares of Restricted
Stock deferred by a Participant as a result of all Annual Restricted Stock
Amounts on or before December 31, 2004 under the Prior Plan Statement. 
Effective January 1, 2005, deferrals of Annual Restricted Stock Amounts shall no
longer be made to the Plan.

 

1.44         “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to
an Employee, separation from service (as that term is defined under Section 409A
of the Code) from all Employers on or after the earlier of the attainment of age
sixty-five (65) or (b) age fifty-five (55) with fifteen (15) Years of Service
for any reason other than a leave of absence, death or Disability.

 

7

--------------------------------------------------------------------------------


 

1.45         “Retirement Benefit” shall mean the benefit set forth in Article 7.

 

1.46         “Safe Harbor Matching Account” shall mean (i) the sum of all of a
Participant’s Annual Safe Harbor Matching Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting and debiting provisions of this
Plan that relate to the Participant’s Safe Harbor Matching Account, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Safe Harbor Matching
Account.

 

1.47         “Specified Employee” shall mean a key employee of the Employer or
an Affiliate, within the meaning of Section 409A of the Code and regulations
issued thereunder.  In determining whether a Participant is a key employee, the
identification date to be used shall be December 31.

 

1.48         “Stock” shall mean Hormel Foods Corporation common stock, $0.01 par
value, or any other equity securities of the Principal Sponsor designated by the
Committee.

 

1.49         “Stock Option Gain Account” shall mean the shares of Stock deferred
by a Participant as a result of all Annual Stock Option Gain Amounts before
December 31, 2004 under the Prior Plan Statement.  Effective January 1, 2005,
deferrals of Annual Stock Option Gain Amounts shall no longer be made to the
Plan.

 

1.50         “Survivor Benefit” shall mean the benefit set forth in Article 10.

 

1.51         “Termination Benefit” shall mean the benefit set forth in
Article 8.

 

1.52         “Termination of Employment” shall mean the separation from service
(within the meaning of Treas. Regs. § 1.409A-1(h)) with the Company Controlled
Group, voluntarily or involuntarily, for any reason other than Retirement,
Disability or death.  Whether a separation from service has occurred is
determined under Code Section 409A and Treasury Regulation 1.409A-1(h) (i.e.,
whether the facts and circumstances indicate that the Employer  and the employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the employer if the employee has been providing
services to the employer less than thirty-six (36) months)).  Separation from
service shall not be deemed to occur while the employee is on military leave,
sick leave or other bona fide leave of absence if the period does not exceed six
(6) months or, if longer, so long as the employee retains a right to
reemployment with any member of the Company Controlled Group under an applicable
statute or by contract.  For this purpose, a leave is bona fide only if, and so
long as, there is a reasonable expectation that the employee will return to
perform services for any member of the Company Controlled Group. 
Notwithstanding the foregoing, a twenty-nine (29) month period of absence will
be substituted for such six (6) month period if the leave is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of no less
than six (6) months and that causes the employee to be unable to perform the
duties of his or her position of employment.  For this purpose, the “Company

 

8

--------------------------------------------------------------------------------


 

Controlled Group” is the Participant’s Employer and all persons with whom the
Employer would be considered a single employer under Code sections 414(b) and
414(c); provided that, in applying Code sections 1563(a)(1), (2) and (3) for
purposes of determining a controlled group of corporations under Code section
414(b), the language “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears therein, and in applying Treas. Regs. §
1.414(c)-2 for purposes of determining trades or businesses that are under
common control for purposes of Code section 414(c), “at least 50 percent” shall
be used instead of “at least 80 percent” each place it appears therein.  If an
Employer who is an Affiliate (i.e., not the Principal Sponsor) ceases to be an
Affiliate because of a sale of substantially all the stock or assets of that
Employer, then Participants who are employed by that Employer and who cease to
be employed by that Employer in connection with the sale of substantially all
the stock or assets of that Employer shall be deemed to have thereby had a
Termination of Employment for the purposes of commencing distributions from this
Plan.

 

1.53         “Trust” shall mean one or more trusts established pursuant to that
certain Master Trust Agreement between the Principal Sponsor and the trustee
named therein, as amended from time to time.

 

1.54         “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent of the Participant, (ii) a loss of the
Participant’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Committee.

 

1.55         “Years of Service” shall mean the total number of full years in
which a Participant has been employed by one or more Employers.  For purposes of
this definition, a year of employment shall be a 365 day period (or 366 day
period in the case of a leap year) that, for the first year of employment,
commences on the Employee’s date of hiring and that, for any subsequent year,
commences on an anniversary of that hiring date.  The Committee shall make a
determination as to whether any partial year of employment shall be counted as a
Year of Service.

 

ARTICLE 2
Selection, Enrollment, Eligibility

 

2.1                                 Selection by Committee.  Participation in
the Plan shall be limited to a select group of management and highly compensated
Employees of the Employer, as determined by the Committee in its sole
discretion.  From that group, the Committee shall select, in its sole
discretion, Employees to participate in the Plan.

 

2.2                                Enrollment and Eligibility Requirements;
Commencement of Participation.

 

(a)                                  As a condition to participation, each
selected Employee who is eligible to participate in the Plan shall complete,
execute and return to the Principal Sponsor an Election Form and a Beneficiary
Designation Form .  In addition, the Committee shall establish from time to

 

9

--------------------------------------------------------------------------------


 

time such other enrollment requirements as it determines in its sole discretion
are necessary.

 

(b)                                 Each selected Employee who is eligible to
participate in the Plan shall commence participation in the Plan only after the
Employee has met all enrollment requirements set forth in this Plan and required
by the Principal Sponsor, including returning all required documents to the
Principal Sponsor within the specified time period.  Notwithstanding the
foregoing, the Principal Sponsor shall process such Participant’s deferral
election as soon as administratively practicable after such deferral election is
submitted to the Principal Sponsor.

 

(c)                                  If an Employee fails to meet all
requirements contained in this Section 2.2 within the period required, that
Employee shall not be eligible to participate in the Plan during such Plan Year.

 

2.3                                 Termination of Participation and/or
Deferrals.  The Committee shall have the right, in its sole discretion, to
(i) prevent the Participant from making future deferral elections, and/or
(ii) take further action that the Committee deems appropriate.  In the event
that a Participant is no longer eligible to defer compensation under this Plan,
the Participant’s Account Balance shall continue to be governed by the terms of
this Plan until such time as the Participant’s Account Balance is paid in
accordance with the terms of this Plan.

 

ARTICLE 3
Deferral Commitments/Discretionary Contribution Amounts/Safe Harbor Matching
Amounts/Vesting/Crediting/Taxes

 

3.1                                 Minimum Deferrals.

 

(a)                                  Base Annual Salary, Bonus, LTIP Amounts,
Operator Share Dividends, Operator Share Bonus, AIP Payments, and CPS Sales
Incentive.  For each Deferral Period, a Participant may elect to defer, as his
or her Annual Deferral Amount, Base Annual Salary, Bonus, LTIP Amounts, Operator
Share Dividends, Operator Share Bonus, AIP Payments, and CPS Sales Incentive in
the following minimum amounts for each deferral elected:

 

Deferral

 

Minimum Amount

 

Base Annual Salary

 

$

0

 

Bonus

 

$

2,000

 

LTIP Amounts

 

$

2,000

 

Operator Share Dividends

 

$

0

 

Operator Share Bonus

 

$

2,000

 

AIP Payments

 

$

2,000

 

CPS Sales Incentive

 

$

0

 

 

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero. If, at any time after the
beginning of a Deferral

 

10

--------------------------------------------------------------------------------


 

Period, a Participant has deferred less than the stated minimum amounts for that
Deferral Period, any amount credited to the Participant’s Account Balance as the
Annual Deferral Amount for that Deferral Period shall be distributed to the
Participant within 60 days after the last day of the Deferral Period.

 

(b)                                 Short Deferral Period.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Deferral Period, the minimum Annual Deferral Amount shall be an amount equal to
the minimum set forth above, multiplied by a fraction, the numerator of which is
the number of complete months remaining in the Deferral Period and the
denominator of which is the total number of months in the Deferral Period.

 

3.2                                 Maximum Deferral.

 

(a)                                  Base Annual Salary, Bonus, LTIP Amounts and
Operator Share Dividends, Operator Share Bonus, AIP Payments, and CPS Sales
Incentive.  For each Deferral Period, a Participant may elect to defer, as his
or her Annual Deferral Amount, Base Annual Salary, Bonus, LTIP Amounts, Operator
Share Dividends, Operator Share Bonus, AIP Payments, and CPS Sales Incentive up
to the following maximum percentages for each deferral elected:

 

Deferral

 

Maximum Amount

 

Base Annual Salary

 

40

%

Bonus

 

100

%

LTIP Amounts

 

100

%

Operator Share Dividends

 

40

%

Operator Share Bonus

 

100

%

AIP Payments

 

100

%

CPS Sales Incentive

 

100

%

 

(b)                                 Short Deferral Period.  Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Deferral Period, the maximum Annual Deferral Amount (i) with respect to Base
Annual Salary shall be limited to the amount of compensation not yet earned by
the Participant as of the date the Participant submits a Plan Agreement and
Election Form to the Committee for acceptance, and (ii) with respect to Bonus,
LTIP Amounts, Operator Share Dividends and Operator Share Bonus shall be limited
to those amounts deemed eligible for deferral, in the sole discretion of the
Committee.

 

3.3                                 Election to Defer; Effect of Election Form.

 

(a)                                  Qualified Fiscal Year Compensation. 
Notwithstanding the foregoing, an irrevocable election pertaining to an Operator
Share Bonus which qualifies as “fiscal year compensation” or AIP Payments may be
made by timely delivering an Election Form to the Principal Sponsor, in
accordance with the terms of the Plan, before the first day of the Principal
Sponsor’s fiscal year for which the election is made.  “Fiscal year
compensation” shall mean compensation relating to a period of service
coextensive with

 

11

--------------------------------------------------------------------------------


 

one or more consecutive fiscal years of the Employer, of which no amount is paid
or payable during the service period.

 

(b)                                 Performance-Based Compensation. 
Notwithstanding the foregoing, an irrevocable deferral election pertaining to
Bonus and LTIP Amounts which qualify as “performance-based compensation” may be
made by timely delivering an Election Form to the Principal Sponsor, in
accordance with the terms of the Plan, no later than six months before the end
of the performance period (but in all events before such compensation becomes
readily ascertainable).  “Performance-based compensation” shall be compensation
based on services performed over a period of at least 12 months, in accordance
with Code Section 409A and related guidance.

 

(c)                                  Other Compensation.  A Participant may make
a deferral election to defer Base Annual Salary, Operator Share Dividends, and
CPS Sales Incentive not later than the last day of the Plan Year immediately
preceding the Plan Year in which the Participant begins to render services
relating to such the Base Annual Salary, Operator Share Dividends, and CPS Sales
Incentive.  The Participant’s election shall include such other elections as the
Committee deems necessary or desirable under the Plan.  For these elections to
be valid, the Election Form must be completed and signed by the Participant,
timely delivered to the Committee (in accordance with Section 2.2 above) and
accepted by the Committee.  The Participant’s election shall become irrevocable
as of the first day of the Plan Year to which the Base Annual Salary, Operator
Share Dividends, and CPS Sales Incentive relate.  If no such Election Form is
timely delivered for a Plan Year, the Annual Deferral Amounts shall be zero for
that Plan Year.

 

(d)                                 Newly Eligible Participants. 
Notwithstanding the foregoing, a selected Employee who first becomes eligible to
participate in this Plan (and all like-kind plans aggregated to this Plan for
purposes of Code Section 409A) after the first day of a Deferral Period, the
Committee may permit the Participant to make a deferral election within 30 days
after he or she first becomes eligible to participate in the Plan, or within
such other earlier deadline as may be established by the Committee, in its sole
discretion, in order to participate for such period.  In such event, such
person’s participation in this Plan shall not commence earlier than 30 days
after he or she first becomes eligible to participate in the Plan, and such
person shall not be permitted to defer under this Plan any portion of his or her
Base Salary, Bonus, LTIP Amounts, Operator Share Dividends, Operator Share
Bonus, AIP Payments, or CPS Sales Incentive that are paid with respect to
services performed prior to his or her participation commencement date, except
to the extent permissible under Code Section 409A and related Treasury guidance
or Regulations.

 

3.4                                 Withholding and Crediting of Annual Deferral
Amounts.  For each Plan Year, the Base Annual Salary portion of the Annual
Deferral Amount shall be withheld from each regularly scheduled Base Annual
Salary payroll in equal amounts, as adjusted from time to time for increases and
decreases in Base Annual Salary.  The Bonus, LTIP Amounts, Operator Share
Dividends, Operator Share Bonus, AIP Payments, and CPS Sales Incentive shall be
withheld at the time the Bonus, LTIP Amounts, Operator Share Dividends, Operator
Share Bonus, AIP Payments, or CPS Sales Incentive are or otherwise would be paid
to the Participant, whether or

 

12

--------------------------------------------------------------------------------


 

not this occurs during the applicable Deferral Period itself.  Annual Deferral
Amounts shall be credited to a Participant’s Annual Deferral Account at the time
such amounts would otherwise have been paid to the Participant.

 

3.5                                 Annual Discretionary Contribution Amount.

 

(a)                                  For each Plan Year, an Employer may be
required to credit amounts to a Participant’s Discretionary Contribution Account
in accordance with employment or other agreements entered into between the
Participant and the Employer.  Such amounts shall be credited on the date or
dates prescribed by such agreements.

 

(b)                                 For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Discretionary Contribution Account under this Plan, which amount
shall be for that Participant the Annual Discretionary Contribution Amount for
that Plan Year.  The amount so credited to a Participant may be smaller or
larger than the amount credited to any other Participant, and the amount
credited to any Participant for a Plan Year may be zero, even though one or more
other Participants receive an Annual Discretionary Contribution Amount for that
Plan Year.  The Annual Discretionary Contribution Amount described in this
Section 3.5(b), if any, shall be credited as of the last day of the Plan Year. 
If a Participant is not employed by an Employer as of the last day of a Plan
Year other than by reason of his or her Retirement or death while employed, the
Annual Discretionary Contribution Amount for that Plan Year shall be zero.

 

3.6                                 Annual Safer Harbor Matching Amount.  A
Participant’s Annual Safe Harbor Matching Amount shall be equal to the product
of (i) a percentage equal to the total safe harbor matching contribution with
respect to such Participant for a plan year expressed as a percentage of the
Participant’s Recognized Compensation for a plan year under the Hormel Foods
Corporation Tax Deferred Investment Plan A (“401(k) A”); and (ii) the amount of
such Participant’s compensation received for that plan year under 401(k) A in
excess of the limitation in 401(a)(17) of the Code, but subject to the other
inclusions and exclusions from the definition of “Recognized Compensation” under
401(k) A.  The amount so credited to a Participant under this Plan shall be for
that Participant the Annual Safe Harbor Matching Amount for that plan year and
shall be credited to the Participant’s Safe Harbor Matching Account on a date or
dates to be determined by the Committee, in its sole discretion.  For purposes
of this Section 3.6, “plan year” shall mean the fifty two (52) or fifty three
(53) consecutive weeks ending on the last Sunday in October.  This Section 3.6
shall be effective with respect to employer safe harbor matching contributions
made for plan years beginning on or after October 31, 2016.

 

3.7                                 Vesting.

 

(a)                                  A Participant shall at all times be 100%
vested in his or her Annual Deferral Accounts, Restricted Stock Account, Stock
Option Gain Account and Profit Sharing Account.

 

(b)                                 A Participant shall be vested in his or her
Discretionary Contribution Account in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement,

 

13

--------------------------------------------------------------------------------


 

employment agreement or any other agreement entered into between the Participant
and his or her Employer.  If not addressed in such agreements, a Participant
shall vest in his or her Discretionary Contribution Account in accordance with
the schedule declared by the Committee in its sole discretion.

 

3.8                                 Crediting/Debiting of Account Balances.  In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account Balance in accordance with the
following rules:

 

(a)                                  Measurement Funds.  Subject to the
restrictions found in this Section 3.8, the Participant may elect one or more of
the measurement funds selected by the Committee, in its sole discretion, which
are based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance.  As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund.  Each such action will take effect as of the first day
of the first calendar quarter that begins at least thirty (30) days after the
day on which the Committee gives Participants advance written notice of such
change.

 

(b)                                 Election of Measurement Funds.  Subject to
the restrictions found in this Section 3.8, a Participant, in connection with
his or her initial deferral election in accordance with Section 3.3(b) above,
shall elect, on the Election Form, one or more Measurement Fund(s) (as described
above) to be used to determine the amounts to be credited or debited to his or
her Account Balance.  If a Participant does not elect any of the Measurement
Funds as described in the previous sentence, the Participant’s Account Balance
shall automatically be allocated into the lowest-risk Measurement Fund, as
determined by the Committee, in its sole discretion.  Subject to the
restrictions found in Section 3.8, the Participant may (but is not required to)
elect, by submitting an Election Form to the Committee that is accepted by the
Committee, to add or delete one or more Measurement Fund(s) to be used to
determine the amounts to be credited or debited to his or her Account Balance,
or to change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.  If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Committee, in its sole discretion, and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.

 

(c)                                  Declared Rate Measurement Fund.  Subject to
the restrictions found in this Section 3.8, a Participant may allocate or
re-allocate any portion of his or her Account Balance to the Declared Rate
Measurement Fund, at any time.  The rate of interest credited on amounts
allocated to the Declared Rate Measurement Fund shall be the Crediting Rate and
such interest shall be credited and compounded on a daily basis to a
Participant’s Account Balance.

 

(d)                                 Proportionate Allocation.  In making any
election, the Participant shall specify on the Election Form, in increments of
one percent (1%), the percentage of his or her Account

 

14

--------------------------------------------------------------------------------


 

Balance to be allocated to a Measurement Fund (as if the Participant was making
an investment in that Measurement Fund with that portion of his or her Account
Balance).

 

(e)                                  Crediting or Debiting Method.  The
performance of each elected Measurement Fund (either positive or negative) will
be determined by the Committee, in its reasonable discretion, based on the
performance of the Measurement Funds themselves.  A Participant’s Account
Balance shall be credited or debited on a daily basis based on the performance
of each Measurement Fund selected by the Participant, such performance being
determined by the Committee in its sole discretion.

 

(f)                                    No Actual Investment.  Notwithstanding
any other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation to his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund.  In the event that the
Principal Sponsor or the Trustee (as that term is defined in the Trust), in its
own discretion, decides to invest funds in any or all of the investments on
which the Measurement Funds are based, no Participant shall have any rights in
or to such investments themselves.  Without limiting the foregoing, a
Participant’s Account Balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his or her behalf by the Principal
Sponsor or the Trust; the Participant shall at all times remain an unsecured
creditor of the Principal Sponsor.

 

3.9                                 FICA and Other Taxes.

 

(a)                                  Annual Deferral Amounts.  For each Deferral
Period in which an Annual Deferral Amount is being withheld from a Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Annual Salary, Bonus, LTIP Amounts, Operator Share Dividends,
Operator Share Bonus, AIP Payments, and CPS Sales Incentive that are not being
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such Annual Deferral Amount.  If necessary,
the Committee may reduce the Annual Deferral Amount in order to comply with this
Section 3.9.

 

(b)                                 Discretionary Contribution Account.  When a
Participant becomes vested in a portion of his or her Discretionary Contribution
Account, the Participant’s Employer(s) shall withhold from the Participant’s
Base Annual Salary, Bonus, LTIP Amounts, Operator Share Dividends, Operator
Share Bonus, AIP Payments, and CPS Sales Incentive that are not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes.  If necessary, the Committee may reduce the vested portion of
the Participant’s Discretionary Contribution Account in order to comply with
this Section 3.9.

 

15

--------------------------------------------------------------------------------

 


 

(c)                                  Distributions.  The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

 

ARTICLE 4
Deduction Limitation

 

4.1                                 Deduction Limitation on Benefit Payments. 
The Principal Sponsor may determine that as a result of the application of the
limitation under Code Section 162(m), a distribution payable to a Participant
pursuant to this Plan would not be deductible if such distribution were made at
the time required by the Plan.  If the Principal Sponsor makes such a
determination, then the distribution shall not be paid to the Participant until
such time as the distribution first becomes deductible.  The amount of the
distribution shall continue to be adjusted in accordance with Section 3.8 above
until it is distributed to the Participant.  The amount of the distribution,
plus amounts credited or debited thereon, shall be paid to the Participant or
his or her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Principal Sponsor, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Principal Sponsor during which the distribution is made will not be
limited by Section 162(m).  Notwithstanding the foregoing, the Committee shall
interpret this provision in a manner that is consistent with Code Section 409A
and other applicable tax law, including but not limited to guidance issued after
the effective date of this Plan.

 

ARTICLE 5
In-Service Distribution; Unforeseeable Financial Emergencies;
Withdrawal Election

 

5.1                                 In-Service Distribution.  In connection with
each election to defer an Annual Deferral Amount, a Participant may irrevocably
elect to receive an In-Service Distribution from the Plan with respect to all or
a portion of the Annual Deferral Amount.  The In-Service Distribution shall be a
lump sum payment in an amount that is equal to the portion of the Annual
Deferral Amount that the Participant elected to have distributed as an
In-Service Distribution, plus amounts credited or debited in the manner provided
in Section 3.8 above on that amount, calculated as of the close of business on
or around the date on which the In-Service Distribution becomes payable, as
determined by the Committee in its sole discretion.  Subject to the other terms
and conditions of this Plan, each In-Service Distribution elected shall be paid
out during a sixty (60) day period commencing immediately after the first day of
any Plan Year designated by the Participant.  The Plan Year designated by the
Participant must be at least three Plan Years after the end of the Plan Year in
which the Annual Deferral Amount is actually deferred.  By way of example, if an
In-Service Distribution is elected for Annual Deferral Amounts that are deferred
in the Plan Year commencing January 1, 2005, the In-Service Distribution would
become payable during a sixty (60) day period commencing January 1, 2009.  A
Participant may elect to change to an allowable alternative payout date in
accordance with this Section 5.1 by submitting a new Election Form to the
Committee, subject to the following:

 

16

--------------------------------------------------------------------------------


 

(a)                                  A Participant may only elect to change an
In-Service Distribution Date one time;

 

(b)                                 Such In-Service Distribution Election
Form must be submitted to and accepted by the Committee at least 12 months prior
to the Participant’s previously designated In-Service Distribution Date;

 

(c)                                  The new In-Service Distribution Date
selected by the Participant must be the first day of a Plan Year, and must be at
least five years after the previously designated In-Service Distribution Date;
and

 

(d)                                 The election of the new In-Service
Distribution Date shall have no effect until at least 12 months after the date
on which the election is made.

 

5.2                                 Other Benefits Take Precedence Over
In-Service Distributions.  Should an event occur that triggers a benefit under
Article 6, 7, 8, 9 or 10, any Annual Deferral Amount, plus amounts credited or
debited thereon, that is subject to an In-Service Distribution election under
Section 5.1 shall not be paid in accordance with Section 5.1 but shall be paid
in accordance with the other applicable Article.

 

5.3                                 Withdrawal Payout/Suspensions for
Unforeseeable Financial Emergencies.  If the Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee
(i) to suspend deferrals of Base Annual Salary, Bonus, LTIP Amounts, Operator
Share Dividends, Operator Share Bonus, AIP Payments, and CPS Sales Incentive
required to be made by such Participant, to the extent deemed necessary by the
Committee to satisfy the Unforeseeable Financial Emergency, or (ii) to suspend
deferrals of Base Annual Salary, Bonus, LTIP Amounts, Operator Share Dividend,
Operator Share Bonus, AIP Payments, and CPS Sales Incentive required to be made
by such Participant, to the extent deemed necessary by the Committee to satisfy
the Unforeseeable Financial Emergency, and receive a partial or full payout from
the Plan.  The payout shall not exceed the lesser of the Participant’s vested
Account Balance, excluding the portion of the Account Balance calculated as if
such Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Financial Emergency.  A Participant may not
receive a payout from the Plan to the extent that the Unforeseeable Financial
Emergency is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (iii) by suspension of deferrals under this Plan.

 

If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval.  If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant shall receive a payout from the Plan within sixty (60) days of the
date of such approval.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 6
Change in Control Benefit

 

6.1                                 Change in Control Benefit.  A Participant,
in connection with his or her commencement of participation in the Plan, shall
irrevocably elect on an Election Form whether to (i) receive a lump sum payment
(the “Change in Control Benefit”) in the event of the Participant’s Retirement
or Termination of Employment within six (6) months following the occurrence of a
Change in Control, which shall be equal to the Participant’s vested Account
Balance, calculated as of the close of business on or around the Participant’s 
Benefit Distribution Date, as determined by the Committee in its sole
discretion, or (ii) to have his or her Account Balance remain subject to the
terms and conditions of the Participant’s Election Form pertaining to the
Participant’s Termination Benefit or Retirement Benefit, as applicable.  If a
Participant does not make any election with respect to the payment of the Change
in Control Benefit, then such Participant’s Account Balance shall be subject to
the terms and conditions of the Participant’s Election Form pertaining to the
Participant’s Termination Benefit or Retirement Benefit, as applicable.

 

6.2                                 Payment of Change in Control Benefit.  The
Change in Control Benefit, if any, shall be paid to the Participant in a lump
sum no later than sixty (60) days after the Participant’s Benefit Distribution
Date, which for this purpose shall mean the date on which the Participant
Retires or experiences a Termination of Employment (except that, in the case of
a Participant who is a Specified Employee, the date that is six months and one
day following the date on which the Participant Retires or experiences a
Termination of Employment).  Notwithstanding the foregoing, the Committee shall
interpret all provisions in this Plan relating to a Change in Control Benefit in
a manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to guidance issued after the effective date of this
Plan.

 

ARTICLE 7
Retirement Benefit

 

7.1                                 Retirement Benefit.  A Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance, calculated as of the close of business on or around  the occurrence of
the Participant’s Benefit Distribution Date, as determined by the Committee in
its sole discretion.

 

7.2                                 Payment of Retirement Benefit.

 

(a)                                  In connection with the Participant’s
selection of a Benefit Distribution Date for an Annual Deferral Amount or an
Annual Safe Harbor Matching Amount, the Participant shall select one of the
following alternative forms of payment with respect to the Annual Deferral
Account or Safe Harbor Matching Account that relates to such Annual Deferral
Amount or Annual Safe Harbor Matching Amount, as applicable.  The Participant
shall elect on an Election Form to receive applicable Account in a lump sum or
pursuant to an Installment Method of two to twenty years (24 to 240 months) and
shall select a Benefit Distribution Date.  The Participant may change this
election by submitting an Election Form to the Committee in accordance with the
following criteria:

 

18

--------------------------------------------------------------------------------


 

(i)            The election to modify the time and/or form of payment for the
Annual Deferral Account, as applicable, shall have no effect until at least 12
months after the date on which the election is made;

 

(ii)           The first payment related to such Account shall be delayed at
least five years from the originally scheduled Benefit Distribution Date for
such Account, as described in Section 1.11;

 

(iii)          The election to modify the Retirement Benefit shall have no
effect until at least 12 months after the date on which the election is made;
and

 

(iv)          Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to changing the Retirement Benefit election under this
Article 7 in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan.

 

(b)                                 Notwithstanding the foregoing, the
Participant’s vested Discretionary Contribution Account shall be paid in a lump
sum on the January 1 immediately following the Participant’s Retirement (or, in
the case of a Specified Employee, the date that is six months and one day
immediately following the date on which the Participant Retires, if later than
such January 1).

 

(c)                                  The Election Form most recently accepted by
the Principal Sponsor shall govern the payout of the Account.  If a Participant
does not make any election with respect to the payment of an Annual Deferral
Amount or Annual Safe Harbor Matching Amount, the Annual Deferral Account or
Safe Harbor Matching Account that relates thereto shall be payable, together
with the Participant’s Discretionary Contribution Account, in a lump sum on the
January 1 immediately following the Participant’s Retirement (or, in the case of
a Specified Employee, the date that is six months and one day immediately
following the date on which the Participant Retires, if later than such
January 1).

 

(d)                                 The lump sum payment shall be made, or
installment payments shall commence, no later than sixty (60) days after the
Participant’s Benefit Distribution Date.  Remaining monthly installments, if
any, shall be paid no later than fifteen (15) days after the last business day
of the preceding month.  Remaining annual installments, if any, shall be paid no
later than sixty (60) days after each anniversary of Participant’s Benefit
Distribution Date.

 

(e)                                  Notwithstanding the foregoing, Participants
shall be afforded an opportunity to change Retirement Benefit distribution
elections from one form of payment permitted under the Plan to a different form
of payment permitted under the Plan for all amounts credited to the Plan that
are subject to Section 409A of the Code (i.e., generally, amounts deferred or
contributed into the Plan on or after January 1, 2005).  Such change must be
made on or before December 31, 2008 and must comply in all other respects  with
special transition rules issued by the IRS and the U.S. Department of Treasury
in connection with the implementation of Section 409A of the Code.

 

19

--------------------------------------------------------------------------------


 

(f)                                    Notwithstanding the foregoing, if, upon a
Participant’s Benefit Distribution Date, such Participant’s Account Balance is
not greater than the applicable dollar amount under Section 402(g)(1)(B) of the
Code ($16,500 for 2011, adjusted annually), the Committee may, in its sole
discretion, distribute such Participant’s entire Account Balance in a single
lump sum payment, provided that:

 

(i)            Distributions under the Plan to the Participant had not commenced
as of January 1, 2011;

 

(ii)           The distribution of the Account Balance represents a complete
termination and liquidation of the entirety of such Participant’s interest under
the Plan and any other arrangements for the deferral of compensation which would
be aggregated as a single nonqualified deferred compensation plan under
Regulation 1.409A-1(c)(2); and

 

(iii)          The Committee’s exercise of its discretion to accelerate payments
under this subsection 7.2(f) is evidenced in writing no later than the date of
the distribution.

 

ARTICLE 8
Termination Benefit

 

8.1                                 Termination Benefit.  A Participant who
experiences a Termination of Employment shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance, calculated as
of the close of business on or around the occurrence of the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.

 

8.2                                 Payment of Termination Benefit.

 

(a)                                  In connection with the Participant’s
selection of a Benefit Distribution Date for an Annual Deferral Amount or an
Annual Safe Harbor Matching Amount, the Participant shall select a Benefit
Distribution Date to receive payment of the Annual Deferral Account or Safe
Harbor Matching Account that relates to such Annual Deferral Amount or Annual
Safe Harbor Matching Amount, as applicable.  The Termination Benefit shall be
paid to the Participant in a lump sum payment no later than sixty (60) days
after the Participant’s Benefit Distribution Date.  The Participant may change
this election by submitting an Election Form to the Committee in accordance with
the following criteria:

 

(i)            The election to modify the time of payment for the Annual
Deferral Account , as applicable, shall have no effect until at least 12 months
after the date on which the election is made;

 

(ii)           The first payment related to such Account shall be delayed at
least five years from the originally scheduled Benefit Distribution Date for
such Account, as described in Section 1.11;

 

(iii)          The election to modify the Termination Benefit shall have no
effect until at least 12 months after the date on which the election is made;
and

 

20

--------------------------------------------------------------------------------


 

(iv)          Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to changing the Termination Benefit election under this
Article 8 in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan.

 

(b)                                 Notwithstanding the foregoing, the
Participant’s vested Discretionary Contribution Account shall be paid in a lump
sum on the January 1 immediately following the Participant’s Termination of
Employment (or, in the case of a Specified Employee, the date that is six months
and one day following the date on which the Participant incurs a Termination of
Employment, if later than such January 1).

 

(c)                                  The Election Form most recently accepted by
the Principal Sponsor shall govern the payout of the Account.  If a Participant
does not make any election with respect to the payment of an Annual Deferral
Amount, the Annual Deferral Account that relates thereto shall be payable,
together with the Participant’s Discretionary Contribution Account and Safe
Harbor Matching Account, in a lump sum on the January 1 immediately following
the Participant’s Termination of Employment (or, in the case of a Specified
Employee, the date that is six months and one day following the date on which
the Participant incurs a Termination of Employment, if later than such
January 1).

 

ARTICLE 9
Disability Waiver and Benefit

 

9.1                                 Disability Waiver.  A Participant who is
determined to be suffering from a Disability shall be excused from fulfilling
that portion of the Annual Deferral Amount commitment that would otherwise have
been withheld from a Participant’s Base Annual Salary, Bonus, LTIP Amounts,
Operator Share Dividends, Operator Share Bonus, AIP Payments, and CPS Sales
Incentive during the remainder of the applicable Deferral Period in which the
Participant first suffers the Disability.  During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections.

 

9.2                                 Disability Benefit.

 

(a)           Disability Benefit.  Upon a Participant’s Disability, the
Participant shall receive a Disability Benefit, which shall be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
or around the Participant’s Benefit Distribution Date.

 

(b)           Payment of Disability Benefit.  If the Disabled Participant is not
otherwise eligible to Retire, the Participant shall receive his or her
Disability Benefit in a lump sum payment no later than sixty (60) days after his
or her Benefit Distribution Date.  If the Disabled Participant is eligible to
Retire, the Participant shall receive his or her Disability Benefit in the same
form in which such Participant elected to receive his or her Retirement Benefit,
commencing no later than sixty (60) days after the Disabled Participant’s
Benefit Distribution Date.  Remaining monthly installments, if any, shall be
paid no later than fifteen (15) days after the last business day of the
preceding month.  Remaining annual

 

21

--------------------------------------------------------------------------------


 

installments, if any, shall be paid no later than sixty (60) days after each
anniversary of Participant’s Benefit Distribution Date.

 

ARTICLE 10
Survivor Benefit

 

10.1                           Survivor Benefit.  The Participant’s
Beneficiary(ies) shall receive a Survivor Benefit upon the Participant’s death
which will be equal to (i) the Participant’s vested Account Balance, calculated
as of the close of business on or around the date of the Participant’s death, if
the Participant dies prior to his or her Retirement, Termination of Employment
or Disability, or (ii) the Participant’s unpaid Retirement Benefit or Disability
Benefit, calculated as of the close of business on or around the date of the
Participant’s death, if the Participant dies before his or her Retirement
Benefit or Disability Benefit is paid in full.

 

10.2                           Payment of Survivor Benefit.

 

(a)                                  A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election
Form to have the Survivor Benefit paid to his or her Beneficiary(ies) in a lump
sum or pursuant to an Installment Method of two to twenty years (24 to 240
months).  If a Participant does not make any election with respect to the
payment of the Survivor Benefit, then such benefit shall be payable in a lump
sum.  The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the date of the Participant’s
death.  Remaining monthly installments, if any, shall be paid no later than
fifteen (15) days after the last business day of the preceding month.  Remaining
annual installments, if any, shall be paid no later than sixty (60) days after
each anniversary of Participant’s Benefit Distribution Date.

 

(b)                                 Notwithstanding the foregoing, Participants
shall be afforded an opportunity to change Survivor Benefit distribution
elections from one form of payment permitted under the Plan to a different form
of payment permitted under the Plan for all amounts credited to the Plan that
are subject to Section 409A of the Code (i.e., generally, amounts deferred or
contributed into the Plan on or after January 1, 2005).  Such change must be
made on or before December 31, 2008 and must comply in all other respects  with
special transition rules issued by the IRS and the U.S. Department of Treasury
in connection with the implementation of Section 409A of the Code.

 

(c)                                  Notwithstanding the foregoing, if a
Participant’s Account Balance is not greater than the applicable dollar amount
under Section 402(g)(1)(B) of the Code ($16,500 for 2011, adjusted annually),
the Committee may, in its sole discretion, distribute such Participant’s entire
Account Balance in a single lump sum payment, provided that:

 

(i)            Distributions under the Plan in respect of the Participant had
not commenced as of January 1, 2011;

 

(ii)           The distribution of the Account Balance represents a complete
termination and liquidation of the entirety of such Participant’s interest under
the Plan and any other arrangements for the deferral of compensation which would
be aggregated

 

22

--------------------------------------------------------------------------------


 

as a single nonqualified deferred compensation plan under Regulation
1.409A-1(c)(2); and

 

(iii)          The Committee’s exercise of its discretion to accelerate payments
under this subsection 10.2(c) is evidenced in writing no later than the date of
the distribution.

 

ARTICLE 11
Forfeiture of Benefits

 

11.1         Forfeiture of Benefits.  Notwithstanding any provision in this Plan
or a Participant’s Plan Agreement to the contrary, a Participant’s Account
Balance shall not be credited or debited in the manner provided in Section 3.8
and no distribution shall be made to a Participant while a Participant engages
in the following:

 

(a)                                  Intentional conduct resulting in material
harm to Hormel or an Affiliate; or

 

(b)                                 In any employment or self-employment with a
competitor of Hormel or an Affiliate within the geographical area which is then
served by Hormel or an Affiliate during the Participant’s employment or during a
period of two (2) years after the termination of the Participant’s employment.

 

Any dispute arising under or with respect to this Section 11.1 shall be subject
to the claims procedure set forth in Article 17.

 

ARTICLE 12
Beneficiary Designation

 

12.1         Right to Designate.  Each Participant may designate, upon forms to
be furnished by and filed with the Committee, one or more primary Beneficiaries
or contingent Beneficiaries to receive all or a specified part of such
Participant’s Account Balance in the event of such Participant’s death.  The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary.  No such designation, change or
revocation shall be effective unless executed by the Participant and received by
the Committee during the Participant’s lifetime.

 

12.2         Failure of Designation.  If a Participant:

 

(a)                                  Fails to designate a Beneficiary,

 

(b)                                 Designates a Beneficiary and thereafter
revokes such designation without naming another Beneficiary, or

 

(c)                                  Designates one or more Beneficiaries and
all such Beneficiaries so designated fail to survive the Participant,

 

23

--------------------------------------------------------------------------------


 

such Participant’s Account Balance, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of surviving issue) in equal
shares if there is more than one member in such class surviving the Participant:

 

Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Participant’s surviving brothers and sisters
Representative of Participant’s estate.

 

12.3                           Disclaimers by Beneficiaries.  A Beneficiary
entitled to a distribution of all or a portion of a deceased Participant’s
Account Balance may disclaim an interest therein subject to the following
requirements.  To be eligible to disclaim, a Beneficiary must be a natural
person, must not have received a distribution of all or any portion of the
Account Balance at the time such disclaimer is executed and delivered, and must
have attained at least age twenty-one (21) years as of the date of the
Participant’s death.  Any disclaimer must be in writing and must be executed
personally by the Beneficiary before a notary public.  A disclaimer shall state
that the Beneficiary’s entire interest in the undistributed Account Balance is
disclaimed or shall specify what portion thereof is disclaimed.  To be
effective, duplicate original executed copies of the disclaimer must be both
executed and actually delivered to the Committee after the date of the
Participant’s death but not later than forty-five (45) days after the date of
the Participant’s death.  A disclaimer shall be irrevocable when delivered to
the Committee.  A disclaimer shall be considered to be delivered to the
Committee only when actually received by the Committee.  The Committee shall be
the sole judge of the content, interpretation and validity of a purported
disclaimer.  Upon the filing of a valid disclaimer, the Beneficiary shall be
considered not to have survived the Participant as to the interest
disclaimed.  A disclaimer by a Beneficiary shall not be considered to be a
transfer of an interest in violation of the provisions in Section 19.4 and shall
not be considered to be an assignment or alienation of benefits in violation of
federal law prohibiting the assignment or alienation of benefits under this
Plan.  No other form of attempted disclaimer shall be recognized by the
Committee.

 

12.4                           Definitions.  When used herein and, unless the
Participant has otherwise specified in the Participant’s Beneficiary Designation
Form, when used in a Beneficiary designation, “issue” means all persons who are
lineal descendants of the person whose issue are referred to, including legally
adopted descendants and their descendants but not including illegitimate
descendants and their descendants; “child” means an issue of the first
generation; “per stirpes” means in equal shares among living children of the
person whose issue are referred to and the issue (taken collectively) of each
deceased child of such person, with such issue taking by right of representation
of such deceased child; and “survive” and “surviving” mean living after the
death of the Participant.

 

12.5                           Special Rules.  Unless the Participant has
otherwise specified in the Participant’s Beneficiary Designation Form, the
following rules shall apply:

 

24

--------------------------------------------------------------------------------


 

(a)                                  If there is not sufficient evidence that a
Beneficiary was living at the time of the death of the Participant, it shall be
deemed that the Beneficiary was not living at the time of the death of the
Participant.

 

(b)                                 The automatic Beneficiaries specified in
Section 12.2 and the Beneficiaries designated by the Participant shall become
fixed at the time of the Participant’s death so that, if a Beneficiary survives
a Participant but dies before receipt of the payment due such Beneficiary
hereunder, such payment shall be payable to the representative of such
Beneficiary’s estate.

 

(c)                                  If the Participant designates as a
Beneficiary the person who is the Participant’s spouse on the date of the
designation, either by name or by relationship, or both, the dissolution,
annulment or other legal termination of the marriage between the Participant and
such person shall automatically revoke such designation.  (The foregoing shall
not prevent the Participant from designating a former spouse as a Beneficiary on
the Beneficiary Designation Form executed by the Participant and received by the
Committee after the date of the legal termination of the marriage between the
Participant and such former spouse, and during the Participant’s lifetime.)

 

(d)                                 Any designation of a nonspouse Beneficiary
by name that is accompanied by a description of relationship to the Participant
shall be given effect without regard to whether the relationship to the
Participant exists either then or at the Participant’s death.

 

(e)                                  Any designation of a Beneficiary only by
statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.

 

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence.  The
Committee shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.

 

12.6         No Spousal Rights.  No spouse or surviving spouse of a Participant
and no person designated to be a Beneficiary shall have any rights to or
interest in the benefits accumulated under this Plan including, but not limited
to, the right to be the sole Beneficiary or to consent to the designation of
Beneficiaries (or the changing of designated Beneficiaries) by the Participant.

 

12.7         Death Prior to Full Distribution.  If, at the death of the
Participant, any payment to the Participant was due or otherwise pending but not
actually paid, the amount of such payment shall be included in the Account
Balance which is payable to the Beneficiary (and shall not be paid to the
Participant’s estate).

 

12.8         Discharge of Obligations.  The payment of benefits under the Plan
to a Beneficiary shall fully and completely discharge all Employers and the
Committee from all further obligations under this Plan with respect to the
Participant, and that Participant’s Plan Agreement shall terminate upon such
full payment of benefits.

 

25

--------------------------------------------------------------------------------

 


 

ARTICLE 13
Leave of Absence

 

13.1         Paid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered eligible for the
benefits provided in Articles 5, 6, 7, 8, 9 or 10 in accordance with the
provisions of those Articles.

 

13.2         Unpaid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer, such Participant shall continue to be eligible for the benefits
provided in Articles 5, 6, 7, 8, 9 or 10 in accordance with the provisions of
those Articles.  However, the Participant shall be excused from fulfilling that
portion of the Annual Deferral Amount commitment that would otherwise have been
withheld from such Participant’s Base Annual Salary, Bonus, LTIP Amounts,
Operator Share Dividends, Operator Share Bonus, AIP Payments, and CPS Sales
Incentive during the remainder of the Deferral Period in which the unpaid leave
of absence is taken.  During the unpaid leave of absence, the Participant shall
not be allowed to make any additional deferral elections.  However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Deferral Period following his or her return to
employment and for every Deferral Period thereafter while a Participant in the
Plan.

 

ARTICLE 14
Termination, Amendment or Modification

 

14.1         Termination.  Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue to sponsor the Plan in the future.  Accordingly, each
Employer reserves the right to discontinue its sponsorship of the Plan at any
time with respect to any or all of its participating Employees, by action of its
board of directors; provided, however, the Board shall have the sole authority
to terminate the Plan at any time.  If there is a termination of the Plan with
respect to all Participants, the Employer shall have the right, in its sole
discretion, and notwithstanding any elections made by the Participant, to amend
the Plan to immediately pay all benefits in a lump sum following such Plan
termination, to the extent permissible under Section 409A of the Code and
related Treasury regulations and guidance.  Notwithstanding the foregoing, ,
that the Participant’s vested accrued benefit as of the date of such amendment
or termination, if any, shall not be, without the written consent of the
Participant, diminished or delayed by such amendment or termination.

 

14.2         Amendment.  The Compensation Committee of the Board may, at any
time, amend or modify the Plan in whole or in part; provided, however, that: 
(i) no amendment or modification shall be effective to decrease or restrict the
value of a Participant’s vested Account Balance in existence at the time the
amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification, and (ii) no
amendment or modification of this Section 14.2 shall be effective.  The
amendment or modification of the Plan shall not affect any Participant or

 

26

--------------------------------------------------------------------------------


 

Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification; provided, however, if there is a
termination of the Plan with respect to all Participants, the Employer shall
have the right, in its sole discretion, and notwithstanding any elections made
by the Participant, to amend the Plan to immediately pay all benefits in a lump
sum following such Plan termination, to the extent permissible under
Section 409A of the Internal Revenue Code.

 

14.3         Plan Agreement.  Despite the provisions of Sections 14.1 and 14.2
above, if a Participant’s Plan Agreement contains benefits or limitations that
are not in this Plan document, the Employer may only amend or terminate such
provisions with the written consent of the Participant.

 

14.4         Effect of Payment.  The full payment of the Participant’s vested
Account Balance under Articles 5, 6, 7, 8, 9 or 10 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan and the Participant’s Plan Agreement shall
terminate.

 

ARTICLE 15
Administration

 

15.1         Committee Duties.  Except as otherwise provided in this Article 15,
this Plan shall be administered by the Compensation Committee of the Board of
Directors of the Principal Sponsor (the “Committee”).  The Committee shall have
final authority to interpret and construe the Plan and determine all factual and
legal questions under the Plan.  The Committee shall also have the discretion
and authority to (i) make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of this Plan and (ii) decide or
resolve any and all questions including interpretations of this Plan, as may
arise in connection with the Plan.  When making a determination or calculation,
the Committee shall be entitled to rely on information furnished by a
Participant or the Principal Sponsor.  Notwithstanding the foregoing, the
Committee may delegate to the Executive Committee of the Principal Sponsor the
authority to:  (i) determine who is eligible to participate, other than with
respect to Section 16 Officers; (ii) decide claims for benefits which are
brought by Participants or Beneficiaries, other than with respect to Section 16
Officers; and (iii) add or remove the Measuring Investments available for
Participants’ investment elections under Section 3.8.  Any individual serving on
the Compensation Committee or the Executive Committee who is a Participant shall
not vote or act on any matter relating solely to himself or herself or to any
individual superior to himself or herself in the organization.

 

15.2         Agents. In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to any Employer.

 

15.3         Binding Effect of Decisions.  The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

27

--------------------------------------------------------------------------------


 

15.4         Indemnity of Committee.  All Employers shall indemnify and hold
harmless the members of the Committee, any Employee to whom the duties of the
Committee may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members, any such Employee or the Administrator.

 

15.5         Employer Information.  To enable the Committee and/or Administrator
to perform its functions, the Principal Sponsor and each Employer shall supply
full and timely information to the Committee and/or Administrator, as the case
may be, on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee or Administrator may reasonably require.

 

ARTICLE 16
Other Benefits and Agreements

 

16.1         Coordination with Other Benefits.  The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer.  The Plan shall supplement and shall
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE 17
Claims Procedures

 

17.1         Presentation of Claim.  Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a “Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan.  If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant.  All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the Claimant.

 

17.2         Notification of Decision.  The Committee shall consider a
Claimant’s claim within a reasonable time, but no later than ninety (90) days
after receiving the claim.  If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period.  In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination.  The Committee shall notify the Claimant in writing:

 

(a)           that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

 

28

--------------------------------------------------------------------------------


 

(b)           that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

 

(i)            the specific reason(s) for the denial of the claim, or any part
of it;

 

(ii)           specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

 

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

 

(iv)          an explanation of the claim review procedure set forth in
Section 17.3 below; and

 

(v)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

17.3         Review of a Denied Claim.  On or before sixty (60) days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Committee a written request for a review of the denial of the claim. 
The Claimant (or the Claimant’s duly authorized representative):

 

(a)           may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant to the
claim for benefits;

 

(b)           may submit written comments or other documents; and/or

 

(c)           may request a hearing, which the Committee, in its sole
discretion, may grant.

 

17.4         Decision on Review.  The Committee shall render its decision on
review promptly, and no later than sixty (60) days after the Committee receives
the Claimant’s written request for a review of the denial of the claim.  If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period.  In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination.  In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

(a)           specific reasons for the decision;

 

(b)           specific reference(s) to the pertinent Plan provisions upon which
the decision was based;

 

29

--------------------------------------------------------------------------------


 

(c)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and

 

(d)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).

 

17.5         Legal Action.  A Claimant’s compliance with the foregoing
provisions of this Article 17 is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under this
Plan.

 

ARTICLE 18
Trust

 

18.1         Establishment of the Trust.  In order to provide assets from which
to fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Principal Sponsor may establish a Trust by a trust agreement with a
third party, the trustee, to which each Employer may, in its discretion,
contribute cash or other property, including securities issued by the Principal
Sponsor, to provide for the benefit payments under the Plan.

 

18.2         Interrelationship of the Plan and the Trust.  The provisions of the
Plan and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan.  The provisions of the Trust shall govern
the rights of the Employers, Participants and the creditors of the Employers to
the assets transferred to the Trust.  Each Employer shall at all times remain
liable to carry out its obligations under the Plan.

 

18.3         Distributions From the Trust.  Each Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Employer’s obligations
under this Plan.

 

ARTICLE 19
Miscellaneous

 

19.1         Status of Plan.  The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).  The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

19.2         Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer.  For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

30

--------------------------------------------------------------------------------


 

19.3         Employer’s Liability.  An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant.  An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.

 

19.4         Nonassignability.  Subject to Section 19.15, neither a Participant
nor any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate,
alienate or convey in advance of actual receipt, the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable.  No part of the amounts
payable shall, prior to actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, be transferable
by operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

 

19.5         Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between any
Employer and the Participant.  Such employment is hereby acknowledged to be an
“at will” employment relationship that can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement.  Nothing in this Plan
shall be deemed to give a Participant the right to be retained in the service of
any Employer as an Employee or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.

 

19.6         Furnishing Information.  A Participant or his or her Beneficiary
will cooperate with the Committee by furnishing any and all information
requested by the Committee and take such other actions as may be requested in
order to facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

19.7         Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

19.8         Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

19.9         Governing Law.  Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Minnesota without regard to its conflicts of laws principles.

 

19.10       Notice.  Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

31

--------------------------------------------------------------------------------


 

Hormel Foods Corporation

Attn: Corporate Secretary

1 Hormel Place

Austin, MN 55912

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

19.11       Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

19.12       Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

 

19.13       Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

19.14       Incompetent.  If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person.  The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

19.15       Court Order.  The Committee is authorized to make any payments
directed by court order in any action in which the Plan or the Committee has
been named as a party.  In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.

 

19.16       Insurance.  The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose.  The Employers or the trustee of the Trust,

 

32

--------------------------------------------------------------------------------


 

as the case may be, shall be the sole owner and beneficiary of any such
insurance.  The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

 

IN WITNESS WHEREOF, the Principal Sponsor has signed this Plan document as of
                          , 2011.

 

 

“Principal Sponsor”

 

Hormel Foods Corporation, a Delaware corporation

 

 

 

 

 

 

By:

 

 

Title:

 

 

33

--------------------------------------------------------------------------------

 


 

APPENDIX A

 

Retirement Benefit

 

Distribution 
Event

 

Benefit 
Amount

 

When 
Participant 
Becomes 
Eligible

 

Form of Payment

 

When Payments Commence

Retirement

 

Post-409A Account Balance deferred on or after January 1, 2005 but not including
Annual Deferral Amounts made with respect to Deferral Periods ending on or after
January 1, 2008.

 

Retirement

 

When the Participant commenced participation, Participant selected the form of
Retirement Benefit for the Account Balance, which may be:

 

·                  a lump sum, or

 

·                  monthly or annual installments over any period you elect from
two to 24 years (24 to 240 months).

 

Absent an effective election, the Participant will receive the Retirement
Benefit as a lump sum.

 

A Participant may elect to change the form of Retirement Benefit payment for the
Account Balance, as long as (i) the election to change the form of payment for
such Account Balance is not effective until at least one year after the date the
election is made, and (ii) the first payment is delayed by at least five years
following the date on which such payment would otherwise commence.

 

Within 60 days after one of the following dates which the Participant selected
when he or she commenced participation in the plan:

 

·                  the date of Retirement;

 

·                  the January 1 following Retirement;

 

·                  the later of Retirement or upon or attainment of a specified
age not greater than 65; or

 

·                  the later of the January 1 after Retirement or upon
attainment of a specified age not greater than 65

 

Note: Notwithstanding the foregoing, if the Participant is a Specified Employee,
the Retirement Benefit may commence no earlier than six months and one day
following Retirement.

 

 

 

 

 

 

 

 

 

Retirement

 

Pre-409A Account Balance deferred before January 1, 2005.

 

Retirement

 

When the Participant commenced participation, Participant selected the form of
Retirement Benefit for the Account Balance, which may be:

 

·                  a lump sum, or

 

·                  monthly or annual installments over any period you elect from
two to 24 years (24 to 240 months).

 

Absent an effective election, the Participant will receive the Retirement
Benefit as a lump sum.

 

A Participant may change the initial election, as long as the new election is
submitted at least one year prior to Retirement.

 

Within 60 days after one of the following dates which the Participant selected
when he or she commenced participation in the plan:

 

·                  the date of Retirement;

 

·                  the January 1 following Retirement;

 

·                  the later of Retirement or upon or attainment of a specified
age not greater than 65; or

 

·                  the later of the January 1 after Retirement or upon
attainment of a specified age not greater than 65

 

A-1

--------------------------------------------------------------------------------


 

Termination Benefit

 

Distribution 
Event

 

Benefit 
Amount

 

When 
Participant 
Becomes 
Eligible

 

Form of Payment

 

When Payments Commence

Termination of Employment

 

Post-409A Vested Account Balance deferred on or after January 1, 2005 but not
including Annual Deferral Amounts made with respect to Deferral Periods ending
on or after January 1, 2008.

 

Termination of Employment that does not qualify as a Retirement.

 

Lump sum only

 

Within 60 days after one of the following dates which the Participant selected
when he or she commenced participation in the plan:

 

·                  the date of Termination of Employment;

 

·                  the January 1 following Termination of Employment;

 

·                  the later of Termination of Employment or upon or attainment
of a specified age not greater than 65; or

 

·                  the later of the January 1 after Termination of Employment or
upon attainment of a specified age not greater than 65

 

Note: Notwithstanding the foregoing, if the Participant is a Specified Employee,
the Termination Benefit may commence no earlier than six months and one day
following Termination of Employment.

 

 

 

 

 

 

 

 

 

Termination of Employment

 

Pre-409A Vested Account Balance deferred before January 1, 2005.

 

Termination of Employment that does not qualify as a Retirement.

 

Lump sum only

 

Within 60 days after one of the following dates which the Participant selected
when he or she commenced participation in the plan:

 

·                  the date of Termination of Employment;

 

·                  the January 1 following Termination of Employment;

 

·                  the later of Termination of Employment or upon or attainment
of a specified age not greater than 65; or

 

·                  the later of the January 1 after Termination of Employment or
upon attainment of a specified age not greater than 65

 

Disability Benefit

 

If the Participant becomes Disabled, payment of the entire vested Account
Balance will be made within 60 days of the date on which the Participant is
determined to be Disabled.  If the Participant is not yet eligible to Retire,
the Disability Benefit will be paid in a lump sum payment.  If the Participant
is eligible to Retire, the Disability Benefit will be paid in the same form as
if it were a Retirement Benefit (i.e., in installments from two to 24 years (24
to 240 months), as elected by the Participant when he or she commenced
participation in the Plan.

 

Death Benefit

 

If the Participant dies prior to receiving the entire benefit payable under the
Plan, the Participant’s Beneficiary will receive the balance of the benefit as
soon as administratively practicable following the Participant’s death.  The

 

A-2

--------------------------------------------------------------------------------


 

Survivor Benefit will be paid in a lump sum payment or in installments from two
to 24 years (24 to 240 months), as elected by the Participant when he or she
commenced participation in the Plan.

 

Optional Distributions

 

The table below summarizes the amount, form and timing of types of optional
payments.

 

Distribution 
Event

 

Benefit Amount

 

Conditions

 

Form of 
Payment

 

When Payment 
Commences

Scheduled Distribution

 

All or a portion of a Participant’s Annual Deferral Amounts and Annual Profit
Sharing Amounts, plus related earnings, on or after January 1, 2005 but not
including Annual Deferral Amounts made with respect to Deferral Periods ending
on or after January 1, 2008.

 

·                  The distribution date selected must be a January 1 that is at
least three years after the end of the Plan year to which the deferral election
relates.

 

·                  The Participant may elect to postpone (but not cancel) an
existing scheduled distribution, as long as (i) he or she submits an election at
least one year prior to the previously designated scheduled distribution date,
(ii) the new scheduled distribution date selected is a January 1 that is at
least five years after the previously designated scheduled distribution date,
and (iii) the election of the new scheduled distribution date is not effective
until at least one year after the date the election is made. The Participant may
postpone each scheduled distribution no more than one time.

 

Lump sum

 

Within 60 days of the January 1 selected by the Participant.

 

 

 

 

 

 

 

 

 

Scheduled Distribution

 

All or a portion of a Participant’s Annual Deferral Amounts and Annual Profit
Sharing Amounts, plus related earnings, deferred before January 1, 2005.

 

Note: prior to January 1, 2005, the Plan permitted deferrals of restricted stock
awards and stock option gains. Equity deferrals made prior to January 1, 2005
(if any) are not eligible for scheduled distributions.

 

·                  The distribution date selected must be a January 1 that is at
least three years after the end of the Plan year to which the deferral election
relates.

 

·                  The Participant may elect to postpone (but not cancel) an
existing scheduled distribution, as long as (i) he or she submits an election at
least 13 months prior to the previously designated scheduled distribution date,
and (ii) the new scheduled distribution date selected is a January 1 that is at
least three years after the previously designated scheduled distribution date.

 

Lump sum

 

Within 60 days of the January 1 selected by the Participant.

 

 

 

 

 

 

 

 

 

On-Demand In-Service Distribution

 

A Participant can elect to receive all or a portion of his or her Account
Balance deferred before January 1, 2005 (excluding restricted stock or stock
option gain deferrals, if any), less a penalty.

 

·                  Available at any time.

 

·                  Participant must forfeit 10% of the amount withdrawn.

 

Lump sum

 

Within 60 days of approval.

 

A-3

--------------------------------------------------------------------------------


 

Unforeseeable Financial Emergency

 

Emergency payment will be the lesser of:

 

·                  The amount needed, as determined by the Committee, including
the amount needed to pay taxes on the distribution, or

 

·                  The Participant’s vested Account Balance.

 

·                  The Committee must determine that the Participant has
suffered an extraordinary and unforeseeable financial loss.

 

·                  The Participant cannot receive a distribution to purchase a
home or pay for a child’s tuition.

 

·                  The Participant will be suspended from participating in the
Plan for the rest of the year and the following Plan year.

 

Lump sum

 

Within 60 days of approval.

 

 

 

 

 

 

 

 

 

Change in Control

 

Vested account balance deferred on or after January 1, 2005.

 

·                  A change in control must occur, followed by your termination
of employment within 6 months of the change in control.

 

·                  Paid only if you affirmatively elect to receive this benefit
when you begin participating in the plan.

 

Lump sum

 

Within 60 days of termination, except if you are a “key employee” as defined
under federal tax laws, your termination benefit may commence no earlier than
six months and one day following your termination of employment.

 

 

 

 

 

 

 

 

 

Change in Control

 

Vested account balance deferred before January 1, 2005.

 

·                  A change in control must occur.

 

·                  Paid only if you affirmatively elect to receive this benefit
when you begin participating in the plan.

 

Lump sum

 

Within 60 days of a change in control.

 

Transition Benefit

 

Participants shall be afforded an opportunity to change the form of payment for
Retirement Benefit and Survivor Benefit distribution elections from one form of
payment permitted under the Plan to a different form of payment permitted under
the Plan for all amounts credited to the Plan that are subject to Section 409A
of the Code (i.e., generally, amounts deferred or contributed into the Plan on
or after January 1, 2005).  Such change must be made on or before December 31,
2008 and must comply in all other respects  with special transition rules issued
by the IRS and the U.S. Department of Treasury in connection with the
implementation of Section 409A of the Code.

 

Small Amount Cash-Outs

 

Notwithstanding anything in this Appendix A to the contrary, the Committee may,
in its sole discretion, distribute as a lump sum payment any Participant’s
Retirement Benefit or Survivor Benefit if, upon a Participant’s Benefit
Distribution Date or the date a Survivor Benefit in respect of a Participant is
to be paid, such Participant’s Account Balance is not greater than the
applicable dollar amount under Section 402(g)(1)(B) of the Code ($16,500 for
2011, adjusted annually), provided that:

 

A-4

--------------------------------------------------------------------------------


 

(i)             Distributions under the Plan to the Participant had not
commenced as of January 1, 2011;

 

(ii)          The distribution of the Account Balance represents a complete
termination and liquidation of the entirety of such Participant’s interest under
the Plan and any other arrangements for the deferral of compensation which would
be aggregated as a single nonqualified deferred compensation plan under
Regulation 1.409A-1(c)(2); and

 

(iii)       The Committee’s exercise of its discretion to accelerate payments is
evidenced in writing no later than the date of the distribution.

 

A-5

--------------------------------------------------------------------------------

 